Citation Nr: 1105485	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
service-connected left knee disability, initially characterized 
as Osgood-Schlatter's Disease and post-operative arthrotomy of 
the left knee and later defined as a total left knee 
arthroplasty, variously evaluated throughout the appeal period.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.  

4.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1967.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from August 2004 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Decatur, 
Georgia (RO).

In October 2010, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  A copy of the 
hearing transcript has been associated with the claims file.

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to a final adjudication 
of the issues on appeal.  

Specifically, with regard to the service-connected left knee 
disability, the Board notes that, in essence, the Veteran has 
reported a worsening of symptoms associated with his 
service-connected left knee disability on appeal since the time 
of his most recent VA examination in November 2008.  More 
specifically, the Veteran has indicated worsening knee pain with 
limitation of motion and decreased mobility.  Indeed, the Board 
notes recent treatment records, submitted since 2008, appear to 
reflect increased left knee complaints and symptoms.  
Additionally, the evidence shows that the Veteran underwent a 
surgical revision of his prior left knee arthroplasty in April 
2009 and has not been provided a VA examination of the left knee 
since that time.  [Indeed, in this regard, the Board notes that, 
according to the most recent rating action of record, which is 
dated in April 2010, the Veteran was scheduled to undergo a 
routine VA examination of his left knee in July 2010.  The report 
of this evaluation is not of record.]  

In this regard, the Board notes that the November 2008 VA 
examination of the Veteran's left knee was conducted over two 
years ago and does not contemplate his current complaints with 
regard to his left knee symptomatology since the April 2009 left 
knee revision surgery.  Moreover, the Board notes that the VA 
examination does not contemplate the most recent treatment 
records which have been added to the claims file since that time.  
Therefore, the Board finds a current VA examination is necessary 
in order to determine the Veteran's complete disability picture.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

With regard to the Veteran's claims for service connection for 
right knee and low back disabilities, the Board finds a new VA 
examination is warranted to determine the etiology of these 
conditions.  Specifically, the Board notes that a positive 
medical opinion was offered by Dr. K.A.M. in August 2005 who, in 
essence, opined that the Veteran's right knee and low back 
conditions were caused by the service-connected left knee.  This 
physician indicated that the Veteran had begun to experience 
pain, locking, and swelling in his right knee due to his left 
knee disability and that the Veteran's use of a cane on 
ambulation put stress on his low back.  

In November 2005, the Veteran was afforded a VA examination in 
which the examiner determined that the Veteran's right knee and 
low back disabilities were not directly related to service.  In a 
subsequent addendum opinion, the VA examiner made an additional 
finding that the Veteran's right knee and low back disabilities 
were not secondary to his service-connected left knee disability.  
In this regard, the VA examiner expressed his disagreement with 
the August 2005 private examiner's opinion because, in essence, 
the VA examiner found no X-ray evidence of a back or right knee 
disability to support a positive nexus opinion.  He found no 
unusual arthritis of the right knee and explained that X-rays of 
the low back showed arthritis within normal limits for a person 
of the Veteran's age.

When VA undertakes to provide a VA examination or obtain a VA 
opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds the November 2005 VA examiner's opinion inadequate 
because, although he found no evidence of a right knee or low 
back disability on examination and discounted the private 
examination opinion, he neglected to reconcile the multiple VA 
treatment reports of record which indicated degeneration of the 
right knee and low back, to include symptoms of pain, crepitus, 
weakness, and limitation of motion in the joints.

Additionally, the Board notes that recent findings, submitted 
since the November 2005 VA examination, show a confirmed 
diagnosis of degenerative joint disease in the right knee and 
osteoarthritis of the lumbar spine.  Thus, in light of the 
evidence of record showing a right knee and low back disability, 
a new VA examination must be afforded the Veteran in order to 
determine the etiology of such disabilities.

With regard to the Veteran's claim for service connection for a 
bilateral hip disability, the Board notes that no medical opinion 
has been afforded with regard to the etiology of this condition.  
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) establishes that the claimant 
suffered an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (4) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 
20 Vet. App. at 79.

Indeed, the medical and lay evidence of record tends to show that 
the Veteran has current symptomagology, to include pain in both 
of his hips.  He contends that these symptoms are related to a 
service-connected left knee disability which affects ambulation.  
As no medical opinion has yet been offered, the Board finds that 
a remand is necessary to accord the Veteran the opportunity to 
undergo a pertinent VA examination to address the nature and 
etiology of his current bilateral hip disability. 

At the October 2010 hearing, the Veteran testified that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  October 2010 hearing transcript at 17-18.  
The SSA decision, as well as the medical records used in support 
of that determination, are not included in the Veteran's claims 
folder.  On remand, therefore, copies of these documents-to the 
extent that they are available-should be associated with the 
Veteran's claims file.  

As this case is being remanded, updated, relevant treatment 
records should be obtained if available.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release 
of information forms where necessary, obtain 
copies of records of any relevant treatment 
that the Veteran has received since May 2010.  
The Board is particularly interested in the 
report of the VA examination of the Veteran's 
left knee, which was scheduled for July 2010.  
Associate all such available documents with 
the Veteran's claims folder.

2.  Obtain and associate with the claims 
folder copies of the decision awarding SSA 
disability benefits to the Veteran and the 
medical records used in support of that 
determination.  If these documents are not 
available, that fact should be annotated in 
the Veteran's claims folder.  All attempts to 
procure these records should be noted in the 
Veteran's claims file.  

3.  Then, schedule the Veteran for an 
appropriate VA examination(s) to determine 
the nature and extent of the 
service-connected left knee disability and to 
determine the nature, extent, and etiology of 
any right knee, low back, and bilateral hip 
disabilities that he may have.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  

Any testing deemed necessary, including X-
rays, should be performed.  All pertinent 
symptomatology should be annotated in the 
examination report(s).  

(A) With respect to the service-connected 
left knee disability, the examiner should:  

(i)  provide the ranges of motion (in 
degrees) of this joint and should discuss the 
presence (including extent) or absence of any 
ankylosis; dislocated semilunar cartilage 
with frequent episodes of locking, pain, and 
effusion; symptomatic removal of semilunar 
cartilage; and recurrent subluxation or 
lateral instability.  

(ii)  discuss whether the Veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms of 
the degree of additional range of motion lost.  
The examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the Veteran uses his knee 
repeatedly over a period of time.

(iii)  address the impact of the service-
connected residuals of a left knee disability 
on the Veteran's occupational functioning 
(regardless of his age).  

If the examiner is unable to comment on any of 
the above questions, he or she should so 
indicate and explain why.  A complete 
rationale for all opinions expressed must be 
provided.  

(B) For any right knee disability, bilateral 
hip disability, or low back disability, 
diagnosed on examination, the examiner should 
opine as to whether it is at least as likely 
as not, i.e., a 50 percent probability or 
greater, that any such currently diagnosed 
disorder(s) had its(their) clinical onset in 
active service or is otherwise related to 
active service.  

If the Veteran is found to have a right knee 
disability, bilateral hip disability, or a low 
back disability that is not associated in any 
way to his active duty, the examiner should 
then opine as to whether this(these) 
disorder(s) was(were) caused or aggravated 
(permanently worsened beyond normal 
progression) by the service-connected left 
knee disability.  [The term "aggravation" for 
legal purposes is defined as a worsening of 
the underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.]  If the examiner finds that the 
Veteran has a right knee, bilateral hip, or 
low back disorder that is aggravated by the 
service-connected left knee disability, the 
examiner should quantify the degree of 
aggravation.  

A complete rationale for all opinions 
expressed must be provided.  

4.  After completion of the above and any 
additional development of the evidence deemed 
necessary, readjudicate the issues on appeal.  
If the claims remain denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


